Citation Nr: 0707317	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  99-00 319A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to waiver of recovery of an overpayment of 
Department of Veterans Affairs improved death pension 
benefits in the amount of $5, 256.00, to include whether the 
overpayment was properly created. 

2.  Entitlement to waiver of recovery of an overpayment of 
Department of Veterans Affairs improved death pension 
benefits in the amount of $21,496.00, to include whether the 
overpayment was properly created.   


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services




ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty May 1965 to April 1956.  
The appellant is the veteran's widow.  This matter comes to 
the Board of Veterans' Appeals (Board) on appeal from 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Atlanta, Georgia.  

In May 2000, and again in April 2001, the Board remanded this 
claim to the RO for additional development.  The case has 
been returned to the Board for further review. 


FINDINGS OF FACT

1.  The appellant received income in excess of the maximum 
allowable for the receipt of death pension during 1994. 

2.  The appellant received income in excess of the maximum 
allowable for the receipt of death pension during 1995.  

3.  The appellant intentionally failed to accurately report 
her income in order to receive VA death pension benefits to 
which she was not entitled.  




CONCLUSIONS OF LAW

1.  An overpayment of improved death pension benefits in the 
amount of $5,256.00 was properly created.  38 U.S.C.A. §§ 
5107, 1503, 1521 (West 2002); 38 C.F.R. §§ 3.23, 3.271, 3.272 
(2006).  

2.  Waiver of recovery of the overpayment of improved death 
pension benefits in the amount of $5,256.00 is precluded 
because of bad faith on the part of the appellant.  38 
U.S.C.A. §§ 5107, 5302 (West 2002); 38 C.F.R. §§ 1.962, 
1.965(b) (2006).  

3.  An overpayment of improved death pension benefits in the 
amount of $21,496.00 was properly created.  38 U.S.C.A. §§ 
5107, 1503, 1521 (West 2002); 38 C.F.R. §§ 3.23, 3.271, 3.272 
(2006).

4.  Waiver of recovery of the overpayment of improved death 
pension benefits in the amount of $21,496.00 is precluded 
because of bad faith on the part of the appellant.  38 
U.S.C.A. §§ 5107, 5302 (West 2002); 38 C.F.R. §§ 1.962, 
1.965(b) (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant requests waiver of recovery of overpayments of 
VA improved death pension benefits in the amount of $5, 
256.00 for unreported income in 1994 and in the amount of 
$21,496.00, for unreported income in 1995.  The Board will 
initially discuss whether the overpayments were properly 
created, and then address whether the appellant is entitled 
to a waiver of recovery of the overpayments.  



Creation of the Overpayment

Under the applicable governing legal criteria, the maximum 
rate of death pension is reduced by the amount of the 
countable income of the beneficiary.  38 U.S.C.A. § 1521 
(West 2002); 38 C.F.R. § 3.23 (2006).  In determining income 
for purposes of entitlement to pension under the improved 
pension program, payments of any kind from any source are 
counted as income during the 12-month annualization period in 
which received unless specifically excluded under 38 C.F.R. § 
3.272. 38 U.S.C.A. § 1503 (West 2002); 38 C.F.R. § 3.271 
(2006).  

In her November 1992 application for benefits, including 
death pension benefits, the appellant reported that she had 
no income from any source.  In a December 1993 application 
for benefits, the appellant again reported that she had no 
income from any source.  A Compensation and Pension award 
dated in March 1994 indicates that she was awarded death 
pension based on the November 1992 application and calculated 
on the basis that she had no income. The record also contains 
a letter dated in November 1995 from the RO to the appellant, 
which stated, in part, "Since you have no income, you are 
currently receiving the maximum benefit that you can 
receive."

In an April 1997 letter, the RO acknowledged receipt of 
verification, signed on October 28, 1996 by the appellant, of 
income of $39,469 for 1994, not previously reported to VA.  
The RO also informed her that it was proposing to reduce her 
benefits, and that if the proposal was implemented, this 
would result in an overpayment to her.  VA Form 21-8947 dated 
June 6, 1997 and attached income verification worksheet 
reflect that in 1994 the appellant had income of $39,456.00, 
and in a letter of the same date, the appellant was informed 
that her pension had been recomputed effective February 1, 
1994 to February 1, 1995.  Her debt was calculated to be 
$5,256.00.  She requested a waiver of the overpayment.  

The record also contains a letter dated in September 1998 
from the RO to the appellant acknowledging receipt of 
verification of additional income in the amount of $8,849 for 
1995, which she had not previously reported to VA.  The RO 
also informed her that it was proposing to reduce her 
benefits, and that if the proposal was implemented, this 
would result in an overpayment to her.  An audit shows that 
this resulted in an overpayment in the amount of $20,496.  In 
December 1998, the appellant requested a waiver.

In determining the actual income received by the appellant, 
the Board notes that the appellant did sign verification 
forms acknowledging that the income she received in 1994 and 
1995 was correctly documented by VA.  The appellant's failure 
to provide contradicting information to the VA regarding the 
creation of the debt, and the record showing that she has 
argued that she did not understand that she should have 
reported her income rather than that the creation was not 
proper, leads the Board to conclude that, in the absence of 
further information or evidence in support of her claim, the 
overpayments were properly created, and the debts are valid.

Waiver of the Debt

The VA may waive recovery of an overpayment of VA benefits if 
there is no indication of fraud, misrepresentation, or bad 
faith on the part of any person having an interest in 
obtaining the waiver, and if recovery of the debt would be 
against equity and good conscience.  38 U.S.C.A. § 5302; 38 
C.F.R. § 1.963.  "Bad faith" is defined by regulation, 38 
C.F.R. § 1.965(b)(2), as:

. . . unfair or deceptive dealing by one who seeks to gain 
thereby at another's expense.  Thus, a debtor's conduct in 
connection with a debt arising from participation in a VA 
benefits/services program exhibits bad faith if such conduct, 
although not undertaken with actual fraudulent intent, is 
undertaken with intent to seek an unfair advantage, with 
knowledge of the likely consequences, and results in a loss 
to the government.  


Given the facts and circumstances of this case, it is the 
judgment of the Board that the appellant's failure to inform 
the VA of her income received in 1994 and 1995 constituted 
bad faith.  In this regard, both prior to and during the 
period of the overpayment she was informed that the amount of 
her pension was based on her total income.  In both November 
1992 and December 1993, when she applied for death pension 
benefits, she indicated that she had no income.  Thus the 
appellant had knowledge prior to the periods of overpayment 
that she had to report all income that she was receiving.  In 
November 1995, the RO sent a letter to the appellant 
regarding a Medical Expense Report sent to VA one month prior 
and it was noted in that letter that the appellant had no 
income and was receiving the maximum benefit that she could 
receive.  

Although the appellant has asserted that she did not 
understand the VA letters sent to her regarding the 
difference between income and pension, the Board finds this 
assertion is not credible.  In this regard, the record shows 
that the appellant was employed in 1995 as a supervisor in 
the nutrition division of a hospital.  She reported in March 
1995 that she had been employed in that capacity for twenty-
one and one half years.  There is nothing to show that she 
did not have the mental capacity to understand the VA forms 
in which she was told that she had to report her income 
during the time in question.  She was informed in writing of 
her award, and that the award was based on zero income, and 
she had knowledge of the income-based nature of pension 
benefits.  Nonetheless, she failed to inform VA of her actual 
income, reporting instead that she had no income from any 
source. 

It is clear that, in filing false income information with VA, 
the appellant was intending, at a minimum, to seek an unfair 
advantage.  She knew, or should have known, of the likely 
consequences, i.e., the receipt of pension benefits to which 
she was not entitled; and her actions resulted in a loss to 
the government in the amount of the benefits.  Consequently, 
the appellant's actions constitute "bad faith," as that term 
is defined above.  Further, the actual written evidence of 
bad faith substantially outweighs the appellant's assertions 
as to her lack of knowledge.  Hence, the evidence on the 
issue of bad faith is not so evenly balanced as to create a 
reasonable doubt, and 38 U.S.C.A. § 5107(a) is not for 
application.

Since "bad faith" in the creation of the debt has been shown, 
waiver of recovery of the debt is precluded by law.  38 
U.S.C.A. § 5302(c) (West 2002); 38 C.F.R. §§ 1.962, 1.965 
(2006).  Hence, the principles of equity and good conscience 
are not for application.  In addition, it is not necessary to 
discuss whether the appellant's actions constituted 
misrepresentation or fraud.

Due Process

A United States Court of Appeals for Veterans Claims (Court) 
decision has held that the notice and duty to assist 
provisions of the Veterans Claims Assistance Act of 2000 (see 
38 U.S.C.A. §§ 5103, 5103A) do not apply to waiver claims.  
Barger v. Principi, 16 Vet. App. 132 (2002).  In reaching 
this decision, the Court observed that the statute pertaining 
to waiver claims, 38 U.S.C.A. § 5302, contained its own 
notice provisions.  This statute requires that a payee be 
notified of his or her right to apply for a waiver, and a 
description of the procedures for submitting the application.  
38 U.S.C.A. § 5302(a).  In addition, by regulation, it is 
required that, when a debt results from an individual's 
participation in a benefits program, the individual must be 
informed of the exact amount of the debt, and the collection 
methods to be employed.  38 C.F.R. § 1.911(d) (2006).  The 
individual must also be notified of his rights and remedies, 
specifically, that he may informally dispute the debt, or the 
amount of the debt; that he may request a waiver; that he may 
request a hearing; and that he may appeal the underlying 
debt.  38 C.F.R. § 1.911(b), (c).  

The record reflects that in June 1997, when the veteran was 
informed of the overpayment, a VA Form 4107 explaining her 
right to appeal was enclosed.  She responded that she wished 
a waiver of the debt in July 1997.  In a November 1997 letter 
to the RO the appellant stated that she received a letter 
from the RO indicating her fault in creating the overpayment, 
and in a letter to the RO postmarked in December 1998, the 
appellant specifically noted the she wished a waiver for the 
amount of $21,496.00.  She was informed by the RO in 
September 1999 the RO informed the appellant that her request 
for payment arrangement was being sent to the Debt Management 
Center.  The claim was remanded twice by the Board in which 
the amounts of the debts and the procedures utilized by the 
RO were discussed.  Additionally, the appellant was provided 
information regarding the laws pertinent to her claim in the 
supplemental statement of the case n May 2001. 

Thus, there has been adequate notification and development 
under the relevant law when the record is reviewed in its 
totality.  

The Board notes that the appellant's Income Verification 
Match (IVM) folder is presumed lost or destroyed.  However, 
the information contained therein consists of financial 
information protected by privacy laws which have been 
verified by the appellant.  As reflected in several comments 
of record, none of this information could reasonably be 
beneficial to the appellant's contentions on appeal.  


ORDER

Waiver of recovery of a properly created overpayment of death 
pension benefits in the amount of $5,256.00 is denied.

Waiver of recovery of a properly created overpayment of death 
pension benefits in the amount of $21,496.00 is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


